 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   DEVONTE HARRIS,                           1:15-cv-01462-DAD-GSA-PC
12                Plaintiff,                   SCHEDULING ORDER
13         vs.                                 ORDER REOPENING DISCOVERY AND
                                               SETTING NEW DEADLINES
14   HUMBERTO GERMAN, et al.,
                                               New discovery deadline: 08/30/2019
15                Defendants.
                                               New dispositive motions deadline: 10/30/2019
16

17

18

19          Devonte Harris (“Plaintiff”) is a prisoner proceeding pro se and in forma pauperis with
20   this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with the First
21   Amended Complaint filed by Plaintiff on March 14, 2016, against defendants Correctional
22   Officer (C/O) Humberto German, C/O Philip Holguin, and C/O R. Bunitzki (collectively,
23   “Defendants”), for use of excessive force in violation of the Eighth Amendment; and, against
24   defendant C/O Philip Holguin for retaliation in violation of the First Amendment. (ECF No.
25   8.)
26          On March 19, 2018, the court issued a discovery and scheduling order setting out
27   deadlines for the parties, including a deadline for completion of discovery and a deadline for
28   filing dispositive motions. (ECF No. 37.) On September 21, 2018 and December 26, 2018, on

                                                   1
 1   Plaintiff’s motions, the court extended the discovery and dispositive motions deadlines. (ECF
 2   No. 43, 56.) The deadlines have now expired.
 3            On April 24, 2019, the court issued an order denying Defendants’ motion for summary
 4   judgment, without prejudice, and referring this case back to the magistrate judge for further
 5   proceedings, including issuance of a new scheduling order. Accordingly, discovery shall be
 6   reopened, and new deadlines shall be set by this order, as follows.
 7            The new deadline for completion of discovery, including the filing of motions to
 8   compel, is August 30, 2019. The new deadline for the parties to file dispositive motions is
 9   October 30, 2019.      All other provisions of the court’s discovery and scheduling order issued
10   on March 19, 2018, remain the same.
11   IV.      CONCLUSION
12            Based on the foregoing, IT IS HEREBY ORDERED that:
13            1.     Discovery is reopened in this case, for all parties to this action;
14            2.     The new deadline for completion of discovery, including the filing of motions to
15                   compel, is August 30, 2019;
16            3.     The new deadline for the parties to file dispositive motions is October 30, 2019;
17            4.     All other provisions of the discovery and scheduling order issued on March 19,
18                   2018, remain the same; and
19            5.     Extension of the deadlines established by this order shall not be extended
20                   absent good cause.
21
     IT IS SO ORDERED.
22

23         Dated:   April 24, 2019                             /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28


                                                       2
